DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 8,630,743 to Marsters, supplied by applicant, claims 1-40 of U.S. Patent No. 8,989,908 to Marsters, supplied by applicant, claims 1-17 of U.S. Patent No. 9,445,556 to Marsters, supplied by applicant, claims 1-20 of U.S. Patent No. 10,420,295 to Marsters, supplied by applicant, and claims 1-22 of U.S. Patent No. 11,234,379 to Marsters, supplied by applicant. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim(s) are generally broader than the claims in the parent application.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (The court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent) ; In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970)  (Generic application claims specifying “meat” is obvious double patenting of narrow patent claims specifying “pork”).  
Allowable Subject Matter
Claims 1-23 would be allowable if the double patenting rejection, set forth in this Office action, is overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Pat. No. 7,996,192 to Repelli, supplied by applicant, teaches the following: 
A method of controlling irrigation, the method comprising: communicating an assumption broadcast from a first irrigation controller to each of a plurality of other irrigation controllers of an irrigation system, where the assumption broadcast defines assumed states of operation of one or more control elements each coupled to a respective one of the first irrigation controller or a respective one of the plurality of other irrigation controllers of the irrigation system, wherein the irrigation system is configured to implement irrigation scheduling instructions, wherein the one or more control elements are shared with one or more of the first irrigation controller and the plurality of other irrigation controllers of the irrigation system that are not coupled to the one or more control elements; identifying a correction to a state corresponding to a first control element of the one or more control elements, where the first control element is associated with a first of the plurality of other irrigation controllers; updating state information corresponding to the first control element in response to the identifying the correction; and communicating a subsequent notification from the first irrigation controller to each of the plurality of other irrigation controllers of the irrigation system, where the subsequent notification comprises the updated state information corresponding to the first control element (Figs. 13-17, Col. 13, lines 16 - Col. 16, line 18). 
An irrigation system comprising: a computer-based central irrigation controller configured to communicationally couple with multiple satellite irrigation controllers; and a sub-system comprising: a server satellite irrigation controller of the multiple satellite irrigation controllers, in communication with the central irrigation controller; one or more client satellite irrigation controllers, of the multiple satellite irrigation controllers, where the one or more client satellite irrigation controllers are in communication with the server satellite irrigation controller and where each of the one or more of client satellite irrigation controllers controls one or more irrigation devices in implementing respective irrigation scheduling instructions received from the computer-based central irrigation controller via the server satellite irrigation controller and stored at each of the one or more client satellite irrigation controllers; and one or more control elements, where each of the one or more control elements are coupled to a respective one of the server satellite irrigation controller or the one or more of the client satellite irrigation controllers, and where the one or more control elements are shared with one or more of the server satellite irrigation controller and the one or more client satellite irrigation controllers of the sub-system that are not coupled with the control element; where the server satellite irrigation controller is configured to: communicate an assumption broadcast to each of the one or more client satellite irrigation controllers, where the assumption broadcast defines assumed states of operation of the one or more control elements; identify a correction to a state corresponding to a first control element of the one or more control elements, where the first control element is associated with at least the one of the one or more client satellite irrigation controllers; update state information corresponding to the first control element in response to the identifying the correction; and communicate a subsequent notification to each of the one or more client satellite irrigation controllers, where the subsequent notification comprises the updated state information corresponding to the first control element (Figs. 13-17, Col. 13, lines 16 - Col. 16, line 18). 
A method of controlling irrigation, the method comprising: receiving, at a first client satellite irrigation controller of a sub-system of a central control irrigation system, an assumption broadcast communicated from a server satellite irrigation controller to each of one or more client satellite irrigation controllers of the sub-system, where the assumption broadcast comprises a plurality of state identifiers identifying assumed states of one or more control elements within the sub-system, wherein the central control irrigation system includes a computer based central controller configured to communicate irrigation scheduling instructions to the server satellite irrigation controller, wherein the one or more control elements are shared with one or more of the server satellite irrigation controller and the one or more client satellite irrigation controllers of the sub-system that are not coupled to the one or more control elements (Figs. 13-17, Col. 13, lines 16 - Col. 16, line 18). 
A method of controlling irrigation, the method comprising: communicating, from a first additional irrigation controller of a plurality of additional irrigation controllers of an irrigation system and to a first irrigation controller of the irrigation system, a request that a first control element, being shared with and not directly controlled by the first additional irrigation controller, be transitioned to a first state in accordance with an irrigation scheduling instruction stored at the first additional irrigation controller and being implemented by the first additional irrigation controller in response to the first additional irrigation controller determining the first control element is in a second state, wherein the first control element is shared with the first additional irrigation controller and one or more of the first irrigation controller and the plurality of additional irrigation controllers of the irrigation system and where the plurality of additional irrigation controllers are cooperated, within the irrigation system, with the first irrigation controller; and executing, at the first additional irrigation controller, the irrigation scheduling instruction (Figs. 13-17, Col. 13, lines 16 - Col. 16, line 18; Col. 21, lines 10- Col. 22, lines 23). 

And, U.S. Pub. No. 2009/0326723 to Moore, supplied by applicant, teaches the following: 
A method of controlling irrigation, the method comprising: communicating an broadcast from a first irrigation controller to each of a plurality of other irrigation controllers of an irrigation system, where the broadcast defines states of operation of one or more control elements each coupled to a respective one of the first irrigation controller or a respective one of the plurality of other irrigation controllers of the irrigation system, wherein the irrigation system is configured to implement irrigation scheduling instructions, wherein the one or more control elements are shared with one or more of the first irrigation controller and the plurality of other irrigation controllers of the irrigation system that are not coupled to the one or more control elements; determining whether a reply is received from one or more of the plurality of other irrigation controllers in reply to the broadcast; identifying, from the reply, a correction; and communicating a subsequent notification from the first irrigation controller to each of the plurality of other irrigation controllers of the irrigation system (Figs. 1-3, 6-8, paragraphs 37-124). 
An irrigation system comprising: a computer-based central irrigation controller configured to communicationally couple with multiple satellite irrigation controllers; and a sub-system comprising: a server satellite irrigation controller of the multiple satellite irrigation controllers, in communication with the central irrigation controller; one or more client satellite irrigation controllers, of the multiple satellite irrigation controllers, where the one or more client satellite irrigation controllers are in communication with the server satellite irrigation controller and where each of the one or more of client satellite irrigation controllers controls one or more irrigation devices in implementing respective irrigation scheduling instructions received from the computer-based central irrigation controller via the server satellite irrigation controller and stored at each of the one or more client satellite irrigation controllers; and one or more control elements, where each of the one or more control elements are coupled to a respective one of the server satellite irrigation controller or the one or more of the client satellite irrigation controllers, and where the one or more control elements are shared with one or more of the server satellite irrigation controller and the one or more client satellite irrigation controllers of the sub-system that are not coupled with the control element; where the server satellite irrigation controller is configured to: communicate an broadcast to each of the one or more client satellite irrigation controllers, where the broadcast defines states of operation of the one or more control elements; determine whether a reply is received from one of the one or more client satellite irrigation controllers in reply to the broadcast; identify, from the reply, a correction; and communicate a subsequent notification to each of the one or more client satellite irrigation controllers (Figs. 1-3, 6-8, paragraphs 37-124). 
A method of controlling irrigation, the method comprising: receiving, at a first client satellite irrigation controller of a sub-system of a central control irrigation system, an broadcast communicated from a server satellite irrigation controller to each of one or more client satellite irrigation controllers of the sub-system, where the broadcast comprises a plurality of state identifiers identifying states of one or more control elements within the sub-system, wherein the central control irrigation system includes a computer based central controller configured to communicate irrigation scheduling instructions to the server satellite irrigation controller, wherein the one or more control elements are shared with one or more of the server satellite irrigation controller and the one or more client satellite irrigation controllers of the sub-system that are not coupled to the one or more control elements; and communicating a reply to the broadcast (Figs. 1-3, 6-8, paragraphs 37-124). 
A method of controlling irrigation, the method comprising: communicating, from a first additional irrigation controller of a plurality of additional irrigation controllers of an irrigation system and to a first irrigation controller of the irrigation system, a request that a first control element, being shared with and not directly controlled by the first additional irrigation controller, be transitioned to a first state in accordance with an irrigation scheduling instruction stored at the first additional irrigation controller and being implemented by the first additional irrigation controller in response to the first additional irrigation controller determining the first control element is in a second state, wherein the first control element is shared with the first additional irrigation controller and one or more of the first irrigation controller and the plurality of additional irrigation controllers of the irrigation system and where the plurality of additional irrigation controllers are cooperated, within the irrigation system, with the first irrigation controller; receiving a notification identifying that the first control element has been changed to the first state; and executing, at the first additional irrigation controller, the irrigation scheduling instruction (Figs. 1-3, 6-8, paragraphs 37-124). 

And, U.S. Pub. No. 2011/0093123 to Alexanian, supplied by applicant, teaches the following: 
A method of controlling irrigation, the method comprising: communicating an broadcast from a first irrigation controller to each of a plurality of other irrigation controllers of an irrigation system, where the broadcast defines states of operation of one or more control elements each coupled to a respective one of the first irrigation controller or a respective one of the plurality of other irrigation controllers of the irrigation system, wherein the irrigation system is configured to implement irrigation scheduling instructions, wherein the one or more control elements are shared with one or more of the first irrigation controller and the plurality of other irrigation controllers of the irrigation system that are not coupled to the one or more control elements (Figs. 11, 12, 16, paragraphs 88-454).  
An irrigation system comprising: a computer-based central irrigation controller configured to communicationally couple with multiple satellite irrigation controllers; and a sub-system comprising: a server satellite irrigation controller of the multiple satellite irrigation controllers, in communication with the central irrigation controller; one or more client satellite irrigation controllers, of the multiple satellite irrigation controllers, where the one or more client satellite irrigation controllers are in communication with the server satellite irrigation controller and where each of the one or more of client satellite irrigation controllers controls one or more irrigation devices in implementing respective irrigation scheduling instructions received from the computer-based central irrigation controller via the server satellite irrigation controller and stored at each of the one or more client satellite irrigation controllers; and one or more control elements, where each of the one or more control elements are coupled to a respective one of the server satellite irrigation controller or the one or more of the client satellite irrigation controllers, and where the one or more control elements are shared with one or more of the server satellite irrigation controller and the one or more client satellite irrigation controllers of the sub-system that are not coupled with the control element; where the server satellite irrigation controller is configured to: communicate an broadcast to each of the one or more client satellite irrigation controllers, where the broadcast defines states of operation of the one or more control elements (Figs. 11, 12, 16, paragraphs 88-454).  
A method of controlling irrigation, the method comprising: receiving, at a first client satellite irrigation controller of a sub-system of a central control irrigation system, an broadcast communicated from a server satellite irrigation controller to each of one or more client satellite irrigation controllers of the sub-system, where the broadcast comprises a plurality of state identifiers identifying assumed states of one or more control elements within the sub-system, wherein the central control irrigation system includes a computer based central controller configured to communicate irrigation scheduling instructions to the server satellite irrigation controller, wherein the one or more control elements are shared with one or more of the server satellite irrigation controller and the one or more client satellite irrigation controllers of the sub-system that are not coupled to the one or more control elements; identifying within the broadcast each state identifier that is associated with one or more shared control elements shared with the first client satellite irrigation controller (Figs. 11, 12, 16, paragraphs 88-454).  
A method of controlling irrigation, the method comprising: communicating, from a first additional irrigation controller of a plurality of additional irrigation controllers of an irrigation system and to a first irrigation controller of the irrigation system, a request that a first control element, being shared with and not directly controlled by the first additional irrigation controller, be transitioned to a first state in accordance with an irrigation scheduling instruction stored at the first additional irrigation controller and being implemented by the first additional irrigation controller in response to the first additional irrigation controller determining the first control element is in a second state, wherein the first control element is shared with the first additional irrigation controller and one or more of the first irrigation controller and the plurality of additional irrigation controllers of the irrigation system and where the plurality of additional irrigation controllers are cooperated, within the irrigation system, with the first irrigation controller; pausing, at the first additional irrigation controller, the irrigation scheduling instruction at a beginning of an irrigation cycle being implemented at the first additional irrigation controller; unpausing, at the first additional irrigation controller, the irrigation scheduling instruction at the first additional irrigation controller; and executing, at the first additional irrigation controller, the irrigation scheduling instruction (Figs. 11, 12, 16, paragraphs 88-454; paragraphs 119, 323, 395, 414). 

None of Repelli, Moore, or Alexanian, taken either alone or in obvious combination disclose all the claimed features of applicant’s instant invention, specifically including: 
1. A method of controlling irrigation, the method comprising: causing, by a computer, a first message to be communicated to a plurality of irrigation controllers of an irrigation system, wherein the computer is remote from at least one of the plurality of irrigation controllers and wherein the first message defines an assumed state of a control element coupled to a first irrigation controller of the 10plurality of irrigation controllers, wherein the irrigation system is configured to implement irrigation scheduling instructions; identifying, from a second message received from the first irrigation controller, a correction to the assumed state of the control element; updating state information corresponding to the control element in response to 15the identifying the correction; and causing a subsequent message to be communicated to the plurality of irrigation controllers, wherein the subsequent message comprises the updated state information corresponding to the control element.
15. An irrigation system comprising: 20a computer; a plurality of irrigation controllers, wherein one or more of the plurality of irrigation controllers are in communication with the computer, wherein the computer is remote from at least one of the one or more of the plurality of irrigation controllers; and 25a control element coupled to a first irrigation controller of the plurality of irrigation controllers; wherein the computer is configured to: cause a first message to be communicated to the plurality of irrigation controllers, wherein the first message defines an assumed state of operation of the 30control element; identify, from a second message received from the first irrigation controller, a correction to the assumed state of the control element; update state information corresponding to the control element in response to -67-the correction having been identified; and cause a subsequent message to be communicated to the plurality of irrigation controllers, wherein the subsequent message comprises the updated state information corresponding to the control element.
22. An irrigation system comprising: a computer-based central irrigation controller configured to communicatively 10couple with multiple satellite controllers; and a sub-system comprising: a server irrigation controller of the multiple satellite controllers, in communication with the computer-based central irrigation controller; a first satellite controller, of the multiple satellite controllers, coupled 15with a sensor; a second satellite controller, of the multiple satellite controllers, wherein the second satellite controller is in communication with the server satellite controller and wherein the second satellite controller controls one or more irrigation devices in implementing respective irrigation scheduling instructions; and 20a control element coupled with one of the server satellite controller and the second satellite controller and shared with the other of the server satellite controller and the second satellite controller, wherein the first satellite controller is not coupled with the control element; wherein the server satellite controller is configured to: 25receive a message from the first satellite controller indicating an updated state of the sensor; identify, from the message, a correction to an assumed sensor state corresponding to the sensor; update sensor state information corresponding to the sensor in response to the 30correction having been identified; and communicate at least one subsequent message to at least the first satellite controller and the second satellite controller, wherein the at least one subsequent message comprises the updated sensor state information corresponding to the sensor -69-and an assumed state of the control element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896